Exhibit 10.2

 

NINTH AMENDMENT TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Ninth Amendment to Amended and Restated Credit Agreement (the “Amendment”),
is made this 3rd day of November, 2015 among CROCS, INC., a corporation
organized under the laws of the State of Delaware (“Crocs”), CROCS RETAIL, LLC,
a limited liability company organized under the laws of the State of Colorado
(“Retail”), OCEAN MINDED, INC., a corporation organized under the laws of the
State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability company organized
under the laws of the State of Colorado (“Jibbitz”), BITE, INC., a corporation
organized under the laws of the State of Colorado (“Bite”, together with Crocs,
Retail, Ocean, Jibbitz and each other Person joined as a borrower from time to
time to the Credit Agreement (as defined below), collectively “Borrowers” and
each a “Borrower”), the Lenders who have executed this Amendment and constitute
Required Lenders (collectively, the “Consenting Lenders” and each individually a
“Consenting Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for
Lenders (PNC, in such capacity, the “Administrative Agent”).  All capitalized
terms used and not otherwise defined herein shall have the meaning ascribed
thereto in the below-defined Credit Agreement, as amended hereby.

 

BACKGROUND

 

A.                                    On December 16, 2011, Borrowers, Lenders
and Administrative Agent entered into, inter alia, that certain Amended and
Restated Credit Agreement (as same has been or may hereafter be amended,
modified, renewed, extended, restated or supplemented from time to time,
including without limitation as amended by that certain First Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of December 10, 2012, that certain Second Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of June 12, 2013, that
certain Third Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 27, 2013, that certain Fourth Amendment
to Amended and Restated Credit Agreement by and among the parties hereto dated
as of March 27, 2014, that certain Fifth Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of September 26, 2014,
that certain Sixth Amendment to Amended and Restated Credit Agreement by and
among the parties hereto dated as of April 2, 2015,  that certain Seventh
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of April 21, 2015, and that certain Eighth Amendment to Amended
and Restated Credit Agreement by and among the parties hereto dated as of
September 1, 2015,  the “Credit Agreement”) to reflect certain financing
arrangements among the parties thereto.

 

B.                                    Certain Events of Default (collectively,
the “Existing Defaults”) have occurred under the Credit Agreement as a result of
(1) Borrowers’ failure to maintain a minimum Fixed Charge Coverage Ratio of 0.95
to 1.00 as required pursuant to Section 8.2.14 for the fiscal quarter ended
September 30, 2015, and (2) Borrowers’ failure to maintain a Leverage Ratio less
than 4.00 to 1.00 as required pursuant to Section 8.2.15 for the fiscal quarter
ended September 30, 2015.

 

C.                                    Borrowers have requested and
Administrative Agent and Consenting Lenders have agreed to waive the Existing
Defaults and modify certain terms and provisions of the Credit Agreement, in
each case, on the terms and subject to the conditions contained in this
Amendment.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                          Waiver of Existing
Defaults.  Upon the Effective Date (as defined below) Administrative Agent and
Consenting Lenders hereby waive the Existing Defaults; provided, however, that
such waiver shall in no way constitute a waiver of any other Default or Event of
Default which may have occurred but which is not specifically referenced as the
Existing Defaults, nor shall this waiver obligate Administrative Agent or
Lenders to provide any further waiver of any other Default or Event of Default
(whether similar or dissimilar, including any further Potential Default or Event
of Default resulting from a failure to comply with the terms of the Credit
Agreement).  Other than in respect of the Existing Defaults, this waiver shall
not preclude the future exercise of any right, power, or privilege available to
Administrative Agent or Lenders whether under the Credit Agreement, the Loan
Documents or otherwise.

 

Section 2.                                          Amendments to Credit
Agreement.  Upon the Effective Date (as defined below):

 

(a)                                 The definition of “Required Lenders” in
Section 1.1 of the Credit Agreement shall be amended and restated in its
entirety as follows:

 

Required Lenders shall mean

 

(A)                               If there exists fewer than three (3) Lenders,
all Lenders (other than any Defaulting Lender), and

 

(B)                               If there exists three (3) or more Lenders,
Lenders (other than any Defaulting Lender) having more than fifty percent (50%)
of the aggregate amount of the Revolving Credit Commitments of the Lenders
(excluding any Defaulting Lender) or, after the termination of the Revolving
Credit Commitments, the outstanding Revolving Credit Loans and Ratable Share of
Letter of Credit Obligations of the Lenders (excluding any Defaulting Lender);
provided however that if there are three (3) or more Lenders, at least two
(2) Lenders will be required to constitute Required Lenders.

 

For purposes of determining Required Lenders hereunder, PNC and any Affiliate of
PNC that holds a Revolving Credit Commitment shall be deemed to be one
(1) Lender.

 

(b)                                 Clause (iii) of Section 8.2.5 of the Credit
Agreement shall be amended and restated in its entirety as follows:

 

(iii) purchases, redemptions or retirements of equity interests of any Borrower
(A) during the period from January 1, 2014 through December 31, 2014 in the
amount not exceeding $146,000,000; (B) during the period from July 1, 2015
through September 30, 2015, in the amount not exceeding $40,000,000 and

 

2

--------------------------------------------------------------------------------


 

(C) during the period from October 1, 2015 through December 31, 2015, in an
amount not to exceed $15,000,000 so long as (I) no Potential Default or Event of
Default has occurred and is continuing or would occur, and (II) such purchases,
redemptions or retirements are made solely with Borrowers’ unrestricted cash on
hand and not with proceeds of Revolving Credit Loans; and (D) at all times
thereafter, so long as (1) the aggregate amount of all such purchases,
redemptions or retirements does not exceed (x) $350,000,000 in the aggregate
since January 1, 2014 and (y) $200,000,000 in the aggregate in any fiscal year,
(2) at the time of and after giving pro forma effect to such purchases,
redemptions or retirements, (I) no Potential Default or Event of Default has
occurred and is continuing or would occur, and (II) Revolver Availability is not
less than $25,000,000, and (3) Administrative Agent and Lenders shall have
received the quarterly financial statements required under Section 8.3.1 hereof
for the fiscal quarter ending December 31, 2015 together with a Compliance
Certificate evidencing that the Fixed Charge Coverage Ratio for such fiscal
quarter is not less than 1.00 to 1.00 (notwithstanding the minimum required
Fixed Charge Coverage Ratio set forth in Section 8.2.14 for such fiscal
quarter); provided, that, if Borrowers do not have a Fixed Charge Coverage Ratio
of at least 1.00 to 1.00 for the fiscal quarter ending December 31, 2015,
Borrowers shall be permitted to make such purchases, redemptions or retirements
of equity interests of any Borrower upon (X) satisfaction of the conditions set
forth in clauses (I) and (II) of this Section (D), and (Y) delivery to
Administrative Agent and Lenders of the quarterly financial statements required
under Section 8.3.1 hereof for any subsequent fiscal quarter together with a
Compliance Certificate evidencing that the Fixed Charge Coverage Ratio for such
fiscal quarter is not less than the ratio then required under Section 8.2.14 for
such fiscal quarter;

 

Section 3.                                          Administrative Agent and the
Consenting Lenders acknowledge and agree that they accept the versions and
updates to the Schedules attached hereto as Exhibit A which have been delivered
in accordance with Section 6.2 of the Credit Agreement.

 

Section 4.                                          Acknowledgment of
Guarantors.  With respect to the amendments to the Credit Agreement effected by
this Amendment, each Guarantor signatory hereto hereby acknowledges and agrees
to this Amendment and confirms and agrees that its Guaranty Agreement (as
modified and supplemented in connection with this Amendment) and any other Loan
Document to which it is a party is and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that, upon
the effectiveness of, and on and after the date of this Amendment, each
reference in such Guaranty or Loan Document to the Credit Agreement,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended or
modified by this Amendment.  Although Administrative Agent and the Consenting
Lenders have informed the Guarantors of the matters set forth above, and the
Guarantors have acknowledged the same,

 

3

--------------------------------------------------------------------------------


 

each Guarantor understands and agrees that neither Administrative Agent nor any
Lender has any duty under the Credit Agreement, the Guaranty Agreements or any
other Loan Document to so notify any Guarantor or to seek such an
acknowledgement, and nothing contained herein is intended to or shall create
such a duty as to any transaction hereafter.

 

Section 5.                                          Conditions Precedent.  This
Amendment shall be effective upon satisfaction of the following conditions (the
date of such satisfaction, the “Effective Date”):

 

(a)                                 Administrative Agent shall have received
this Amendment fully executed by the Borrowers, the Guarantors, Administrative
Agent and Consenting Lenders;

 

(b)                                 Administrative Agent and JPMorgan Chase
Bank, N.A. shall have entered into an Assignment and Assumption Agreement
pursuant to which Administrative Agent purchases JPMorgan Chase Bank, N.A.’s
obligations and commitments under the Credit Agreement;

 

(c)                                  Administrative Agent shall have received an
amendment fee of $50,000, to be allocated pro-rata among Administrative Agent
and Consenting Lenders, by wire transfer in immediately available funds.

 

Section 6.                                          Representations and
Warranties.  Each Loan Party:

 

(a)                                 reaffirms all representations and warranties
made to Administrative Agent and Lenders under the Credit Agreement and all of
the other Loan Documents and confirms that all are true and correct in all
material respects as of the date hereof (except (i) to the extent any such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties were true and correct in all material
respects on and as of such other specific date, and (ii) to the extent any such
representations and warranties are qualified by materiality, in which case such
representations and warranties were true and correct in all respects);

 

(b)                                 reaffirms all of the covenants contained in
the Credit Agreement, covenants to abide thereby until satisfaction in full of
the Obligations and termination of the Credit Agreement and the other Loan
Documents;

 

(c)                                  represents and warrants to the
Administrative Agent and the Lenders that no Potential Default or Event of
Default (other than the Existing Defaults) has occurred and is continuing under
any of the Loan Documents or will result from this Amendment;

 

(d)                                 represents and warrants to the
Administrative Agent and the Lenders that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other

 

4

--------------------------------------------------------------------------------


 

formation documents, as applicable, or of any contract or agreement to which it
is a party or by which any of its properties are bound; and

 

(e)                                  represents and warrants to the
Administrative Agent and the Lenders that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

Section 7.                                          General Provisions.

 

(a)                                 Payment of Expenses.  Borrowers shall pay or
reimburse Administrative Agent and Lenders for their reasonable attorneys’ fees
and expenses in connection with the preparation, negotiation and execution of
this Amendment and the documents provided for herein or related hereto.

 

(b)                                 Reaffirmation.  Except as modified by the
terms hereof, all of the terms and conditions of the Credit Agreement, as
amended, and all of the other Loan Documents are hereby reaffirmed by each Loan
Party and shall continue in full force and effect as therein written.

 

(c)                                  Third Party Rights.  No rights are intended
to be created hereunder for the benefit of any third party donee, creditor, or
incidental beneficiary.

 

(d)                                 Headings.  The headings of any paragraph of
this Amendment are for convenience only and shall not be used to interpret any
provision hereof.

 

(e)                                  Modifications.  No modification hereof or
any agreement referred to herein shall be binding or enforceable unless in
writing and signed on behalf of the party against whom enforcement is sought.

 

(f)                                   Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York.

 

(g)                                  Counterparts.  This Amendment may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission or PDF shall be deemed
to be an original signature hereto.

 

(Signature Pages Follow)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

BORROWERS:

 

 

 

CROCS, INC.

 

 

 

 

 

By:

/s/ Gregg Ribatt

 

Name: Gregg Ribatt

 

Title: Chief Executive Officer

 

 

 

 

 

CROCS RETAIL, LLC

 

 

 

 

 

By:

/s/ Gregg Ribatt

 

Name: Gregg Ribatt

 

Title: Manager

 

 

 

 

 

OCEAN MINDED, INC.

 

 

 

 

 

By:

/s/ Gregg Ribatt

 

Name: Gregg Ribatt

 

Title: President

 

 

 

 

 

JIBBITZ, LLC

 

 

 

 

 

By:

/s/ Gregg Ribatt

 

Name: Gregg Ribatt

 

Title: Manager

 

 

 

 

 

BITE, INC.

 

 

 

 

 

By:

/s/ Gregg Ribatt

 

Name: Gregg Ribatt

 

Title: President

 

[Signature Page to Ninth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

WESTERN BRANDS HOLDING COMPANY,
LLC

 

 

 

 

 

By:

/s/ Gregg Ribatt

 

Name: Gregg Ribatt

 

Title: Manager

 

[Signature Page to Ninth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ Steve C. Roberts

 

Name: Steve C. Roberts

 

Title: Vice President

 

[Signature Page to Ninth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Jean Fammolino

 

Name: Jean M. Fammolino

 

Title: Vice President

 

[Signature Page to Ninth Amendment (Crocs)]

 

--------------------------------------------------------------------------------